                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division



UNITED STATES OF AMERICA,


V.                                               Criminal No. 2:16crl30


ANTONIO SIMMONS,


NATHANIEL TYREE MITCHELL,


and


MALEK LASSITER,


                 Defendants




                       MEMORANDUM OPINION & ORDER


      This matter is before the Court on Defendants' post-trial

motions seeking; (1) leave to file late motions, ECF Nos. 444,

447; and (2) to set aside their verdicts as to certain counts

and/or to obtain a new trial, ECF Nos. 445, 448.^              Defendants'

motions seeking leave to file late motions are GRANTED to the

extent they seek leave to file the motions already before the Court

predicated on the Supreme Court's recent decisions in Carpenter v.




^ Also pending are Defendant Simmons' unopposed motion seeking to adopt a
reply brief filed by his co-defendant, ECF No. 494, and a subsequently filed
 joint motion," siibmitted by all three Defendants, seeking a new trial based
on "newly discovered evidence." ECF No. 500. Although Defendant Simmons'
unopposed procedural motion seeking to adopt a reply brief is GRANTED herein,
the Court will address the motion seeking a new trial by separate Order.
United States, 138 S. Ct. 2206 (2018), and Sessions v. Dimaya, 138

S. Ct. 1204 (2018).2

        On November 1, 2018, after receiving supplemental briefing

relevant to the Dimaya motions, this Court conducted a hearing on

the merits of Defendants' Carpenter and Dimaya motions.                           At such

hearing, the Court fully addressed Defendants' motions for a new

trial predicated on Carpenter, formally DENYING such motions from

the bench based on the application of the "good faith exception"

to the warrant requirement.               Additionally, the Court denied in

part,     and   took    under    advisement      in    part.   Defendants'        motions

predicated on Dimaya.           For the reasons discussed below. Defendants'


2 Defendants filed pre-trial motions challenging the admissibility of "Cell
Site Location Information" obtained without a warrant, with one Defendant
further    requesting    that    trial   be   stayed   pending    the   Supreme   Court's
resolution of Carpenter.        ECF Nos. 141, 150, 223-24.       This Court denied such
motions. ECF No. 263. While the Court does not recall Defendants similarly
advancing a pre-trial challenge to the § 924(c) counts based on an argument
similar to that raised in Dimaya, all of the § 924(c) charges in the second
superseding indictment validly stated an offense under the law at the time
Defendants were charged based on the § 924(c)(3)(B) "residual clause," which
as discussed herein, was invalidated as a result of the ruling in Dimaya.
Defendants now request leave to file both their Carpenter and Dimaya motions
outside the fourteen-day window for post-trial motions. ECF Nos. 444, 447.
To the Government's credit, the Government does not directly oppose the
request for leave in light of the two recently decided Supreme Court cases.
Moreover, this Court has already granted all parties' unopposed motions
seeking briefing extensions on these issues and granted the request to
continue Defendants' sentencing hearings in order to allow the trial
transcripts to be prepared. See ECF Nos. 439, 451, 463. The Government's
opposition to the motions now before the Court is therefore limited to:
(1) opposing any further defense motions that do not rely on Carpenter or
Dimaya; and (2) contesting the merits of Defendants' now-pending motions
seeking a new trial and/or judgment of acquittal. ECF No. 464, at 3. The
Court therefore grants the unopposed motions seeking leave to file late
motions, finding that the timing of the Supreme Court's opinions in Carpenter
and Dimaya excuse the Defendants' failure to file a motion and/or seek an
extension within the fourteen-day filing period. See Fed. R. Civ. P. 29(c),
33(b), 45(b); see also ECF Nos. 436-38 (filed days after Carpenter was
decided).
Dimaya motions are GRANTED with respect to Count 30, and are DENIED

in all other respects.

                                         A.


     Defendants' motions challenge numerous § 924(c) ''firearm in

furtherance of a crime of violence" convictions predicated on the

definition     of   "crime    of    violence"   set   forth     in   18   U.S.C.


§ 924(c)(3), arguing that the Defendants' underlying offenses of

conviction do not satisfy the § 924(c)(3)(A) "force clause" and

that the § 924(c)(3)(B) "residual clause" is unconstitutionally

vague as established by Dimaya.

     After a lengthy analysis on the record at the hearing, the

Court concluded that Circuit precedent requires this Court to apply

the "categorical approach" to both prongs of § 924(c)(3), even

though such approach has severe drawbacks.              See In re Irby, 858

F.3d 231, 233-34 (4th Cir. 2017); see also United States v. Eshetu,

898 F.3d 36, 37 (D.C. Cir. 2018); United States v. Davis, 903 F.3d

483, 485 (5th Cir. 2018).          Applying such categorical approach, the

Court   then   found   that   the    §   924(c)(3)(B)   residual     clause   is

unconstitutionally vague.            Dimaya, 138 S.     Ct.   at 1223; In re

Hubbard, 825 F.3d 225, 231 n.3 (4th Cir. 2016).

     Notwithstanding such finding, the            Court rejected, on the

record. Defendants'      arguments challenging the            § 924(c) crimes

charged in Counts 4, 6, 9, 12, 13, 16, 19, 21, 23, 25 and 28 based

on Defendants' contention that "VICAR murder" and "VICAR attempted
murder," as cross-referenced to Virginia law, are not ''crimes of

violence" under the § 924(c)(3)(A) force clause.      In reaching such

ruling, the Court first concluded, with little analysis needed,

that "generic" murder constitutes a "crime of violence" under the

§ 924(c)(3)(A) force clause.   Umana v. United States, 229 F. Supp.

3d 388, 395 (W.D.N.C. 2017); s^ Irby, 858 F.3d at 237; 18 U.S.C.

§ 1111(a); United   States   v. Darden,   --   F.   Supp.   3d.   No.

3:17crl24, 2018 WL 5784057, at *27 (M.D. Tenn. Nov. 2, 2018) ("It

cannot be seriously argued that murder [under 18 U.S.C. § 1111(a)]

is anything other than a crime of violence . . . .").

     The Court then considered murder as punished under the cross-

referenced Virginia statute, noting that the Court interpreted the

law as requiring it to consider the elements of such state law

crime in order to ensure that the federal VICAR murder offenses at


issue are proper predicate violent crimes that could support a

conviction under § 924(c)(3)(A).   Umana, 229 F. Supp. 3d at 395.

In analyzing Virginia's murder statute, Va. Code § 18.2-32, this

Court concluded that all violations of such statute require the

use, attempted use, or threatened use of physical force against

another, thereby concluding that a violation of Va. Code § 18.2-

32 satisfies the violent force requirement of § 924(c)(3)(A).

    To the extent that the Court failed to clearly state on the

record that its analysis of Virginia law leads to the conclusion

that VICAR murder, as cross-referenced to Virginia law, is itself
a "crime of violence" under § 924(c)(3)(A), the Court expressly

makes such finding now.           Stated differently, in concluding that

all violations of § 18.2-32 require a malicious killing, committed

through the application of violent force, the Court finds that the

elements of Virginia murder are consistent with the elements of

"generic" murder, to include first degree murder by starvation,

and second degree murder committed with the degree of "malice"

necessary to distinguish murder from manslaughter under Virginia

law.    Essex v. Com., 228 Va. 273, 280-81, 322 S.E.2d 216, 219-20

(1984); see Umana, 229 F. Supp. 3d at 394-97.               Such finding leads

to   the   conclusion     that   each federal     VICAR   murder    conviction   in


this case is itself a "crime of violence" under the force clause


set forth in § 924(c)(3)(A).

       For   the   same   reasons,   the   federal   VICAR    attempted     murder

counts for which a guilty verdict was returned in this case are

"crimes      of    violence"      under    the    force    clause     set   forth


in     924(c)(3)(A).        See 18 U.S.C. § 924(c)(3)(A) (requiring the

predicate crime to have, "as an element the use, attempted use, or

threatened use of physical force against the person or property of

another").        Accordingly, the Court reaffirms its oral DENIALS of

Defendants' challenges to all of the § 924(c) convictions in this

case for     which    the    jury found    that    the    fireamn    was used    in

furtherance of murder or attempted murder, which applies to all

§ 924(c) convictions other than Count 30.
                                            B.


        In addition to the detailed rulings the Court made on the

record,      the    Court    took       under    advisement      Defendants'   motions

challenging Count 30 (possession and discharge of a firearm in

furtherance of a crime of violence), as well as the related issue

as to whether the claimed infirmity in Count 30 also undercuts the

viability of Defendants' convictions on Counts 8, 15, 18, 27 and

29, all of         which charge Defendants              with VICAR assault with a

dangerous weapon in violation of 18 U.S.C. § 1959(a).                        The Court

addresses such matters below, in reverse order.

                                            1.


        First addressing Counts 8, 15, 18, 27 and 29, as discussed in

this Court's prior Order, ECF No. 496, and at the November 1, 2018

hearing,     this    Court's consideration of                Defendants'    post-trial

motions, attacking the              Count 30 convictions for possessing a

firearm in furtherance of a crime of violence based on the Count

29   VICAR    assault       with    a    dangerous      weapon   count,    necessarily

required the Court to carefully analyze the elements of Count 29

to determine whether such count satisfied the § 924(c)(3)(A) force

clause applicable to Count 30.                  Engaging in such analysis raised

questions with the Court as to whether Va. Code § 18.2-282 was a

valid    predicate     state-law         crime    for    a   VICAR   assault   with   a

dangerous weapon conviction under 18 U.S.C. § 1959(a).                      The Court

therefore asked the parties to brief and argue such issue.
       Having considered the parties' briefs and oral presentations,

the   Court finds    that    any   challenge   to   the   viability of   the

§ 1959(a) VICAR assault with a dangerous weapon offenses charged

in Counts 8, 15, 18, 27 and 29 predicated on the propriety of a

cross-reference to Va. Code § 18.2-282 were waived by Defendants,

as    expressly   asserted   by    the   Government   at   oral   argument.^

Pursuant to Rule 12 of the Federal Rules of Criminal Procedure, a

motion challenging ^'a defect in the indictment or information,

including: . . . failure to state an offense," must be raised ''by

pretrial motion if the basis for the motion is then reasonably

available and the motion can be determined without a trial on the


merits."    Fed. R. Crim. P. 12(b)(3) (emphasis added).''         Such Rule

goes on to outline the "Consequences of Not Making a Timely Motion

Under Rule 12(b)(3)," which are as follows: "If a party does not

meet the deadline for making a Rule 12(b)(3) motion, the motion is

untimely" and may be considered only if the "party shows good

cause."    Fed. R. Crim. P. 12(c)(3).




^ Additionally, the Government's earlier-in-time written opposition to any
additional late-filed claims not predicated on Dimaya applies to the
§ 1959(a) issue raised by the Court.

  Prior to amendments promulgated in 2014, the text of Rule 12(b)(3)
expressly allowed a district court to consider a claim that the indictment
"fails . . . to state an offense" at "any time a case was pending." Fed.
R. Civ. P.    12(b)(3)(B) (2013) (emphasis added).    Because the instant
criminal case was not initiated until September of 2016, there is no question
that the amended Rule is applicable.     Cf. United States v. Bankston, 820
F.3d 215, 228 (6th Cir. 2016).
       Here, the legal test governing a challenge to the § 1959(a)

charges would require the Court to consider the scope/elements of

the    "generic"    definition   of   the   charged     violent     crime   (here

"assault with a dangerous weapon") and determine whether the cross-

referenced Virginia state-law            crime falls    within such generic

definition, and it therefore does not turn on the litigated facts

of the case.       See United States v. Le, 316 F. Supp. 2d 355, 361-

62 (E.D. Va. 2004) (citing Taylor v. United States, 495 U.S. 575,

599 (1990)); see also Descamps v. United States, 570 U.S. 254,

260-61 (2013). Although § 1959(a) is plainly directed at punishing

the    commission    of     violent   crimes     in   aid   of    racketeering,

determining whether a defendant violates § 1959(a) does not require

an analysis of the statutory term "crime of violence," as defined

in either 18 U.S.C. § 16(b) or 18 U.S.C. § 924(c)(3), thereby

rendering the holding in Dimaya irrelevant to the viability of the

§ 1959(a) charges in this case.           Accordingly, the recent decision

in Dimaya does not provide "good cause" for Defendants' failure to

raise a pretrial challenge to the § 1959(a) counts.                   Moreover,

Defendants    have    not    otherwise    demonstrated      "good   cause"    for

failing to raise such claim pre-trial, and in fact, did not raise

such claim in their post-trial motions, with such issue instead

being raised by the Court for discussion.             Accordingly, consistent

with   the   Government's     opposition    to   any    further     motions   not

directly related to Dimaya/Carpenter, ECF No. 464, at 3, as well
as the "waiver" argument advanced by the Government at the hearing,

the Court finds that it is improper to reach the merits of the

untimely challenge to the § 1959(a) counts.

                                                 2.


      Next addressing the validity of Defendants' convictions on

Count 30, such post-trial claim is directly impacted by the Supreme

Court's intervening decision in Dimaya.                          For the reasons discussed

on the record at the November 1, 2018 hearing, and as recapped

above,     this    Court         finds    that    Circuit         precedent     requires       the

application       of    the       "categorial"            approach       to   both   prongs     of

§ 924(c)(3),       In       re   Irby,    858    F.3d       at   233-34,      and    under    such

approach, Dimaya mandates the finding that the § 924(c)(3)(B)

"residual    clause"         is    void    as    unconstitutionally             vague.    In    re

Hubbard, 825 F.3d at 231 n.3.

         Because Dimaya precludes the Government from relying on the

"residual clause," the validity of all three Defendants' Count 30

convictions turns on whether either of the two purported "crimes

of violence" on which such count is alternatively predicated has

"as   an   element      the       use,    attempted         use,    or    threatened     use   of

physical force against the person or property of another."                                     18

U.S.C. § 924(c)(3)(A). As found by the jury on the special verdict

form. Count 30 is predicated on Count One (RICO Conspiracy) and

Count 29 (VICAR assault with a dangerous weapon).                               As previously

noted.     Count       30    is    the    only        §    924(c)    count      that     is    not
alternatively    predicated    on   VICAR   murder,   or   VICAR   attempted

murder, as the requisite "crime of violence."

                                     i.


     As already stated on the record at the hearing, the Court

finds that a RICO conspiracy does not have the use of violent force

as an element because: (1) such inchoate offense does not require

an overt act, Salinas v. United States, 522 U.S. 52, 63 (1997),

and an agreement to commit a violent illegal crime does not itself

involve actual, threatened, or attempted use of physical force,

see Velleff v. United States, 307 F. Supp. 3d 891, 895-96 (N.D.

111. 2018) {citing cases); United States v. White, 571 F.3d 365,

369 (4th Cir. 2009), abrogated on other grounds by Johnson v.

United States, 135 S. Ct. 2551 (2015) (observing that conspiracy

to commit robbery with a dangerous weapon under North Carolina law

"does not have 'as an element the use, attempted use, or threatened

use of physical force against the person of another'" as such crime

required only an agreement, to commit a crime, and an intent to

carry out the agreement)       (2) even if an overt act were required

under the RICO conspiracy statute, such overt act could likely be

completed through non-violent "preparation" to engage in violent




5 Although addressing an entirely different question, in United States v.
McCollum, 885 F.3d 300, 308-09 (4th Cir. 2018), the Fourth Circuit concluded
earlier this year that a conspiracy to commit VICAR murder in violation of
18 U.S.C. § 1959(a)(5) was not a "crime of violence" even under the more
expansive Guideline definition of such term because "generic" conspiracy
requires an overt act and a § 1959(a)(5) conspiracy does not,

                                     10
acts    (i.e.,    while       the    defendant            is   taking    overt   steps    in

preparation      of    the    plan       to    use     force,    force   is   never   used,

threatened,       or     attempted);                and    (3)    notwithstanding        the

Government's argument to the contrary, the "special sentencing

factors" found by the jury in this case (which define two murders

as the predicate "racketeering activity") do not transform the

inchoate RICO conspiracy into a "crime of violence" because the

elevated    punishment            that    such        special    findings     trigger     is

applicable under the categorical approach if the RICO conspiracy

involves    an    agreement         to        engage      in   "racketeering     activity"

involving murder—it does not require as an element that the murders

actually be      committed.          See Salinas, 522 U.S. at 65 ("It is

elementary that a conspiracy may exist and be punished whether or

not the substantive crime ensues, for the conspiracy is a distinct

evil, dangerous to the public, and so punishable in itself.").

Accordingly, the Court finds that Dimaya precludes the Government

from relying on the RICO conspiracy charged in Count One as the

requisite "crime of violence" to support a guilty verdict on Count

30.


                                               ii.


       The final issue is whether Count 29 (VICAR assault with a

dangerous     weapon         in     aid        of     racketeering)       satisfies      the

§ 924(c)(3)(A) force clause applicable to Count 30 such that Count

29 can validly serve as the predicate "crime of violence" necessary

                                                11
to support Defendants' respective Count 30 convictions.              Count 29

is a VICAR assault with a dangerous weapon offense under 18 U.S.C.

§ 1959(a), and to establish each Defendant's guilt to such count,

the Government was required to "prove beyond a reasonable doubt[:]

(1) that the organization was a RICO enterprise, (2) that the

enterprise was engaged in racketeering activity as defined in RICO,

(3)   that   the   defendant   in   question   had   a    position    in   the

enterprise, (4) that the defendant committed the alleged [violent

crime], and (5) that his general purpose in so doing was to

maintain or increase his position in the enterprise."                 United

States V. Fiel, 35 F.3d 997, 1003 (4th Cir. 1994) (emphasis added)

(citations omission).     The issue here turns solely on the fourth

element.


      Because the § 1959(a) VICAR statute alternatively defines

"different offenses based on the predicate violent crime," such

criminal statute is "divisible," thereby allowing the Court, under

the "modified categorical approach," to consider "a limited class

of documents to determine of what crime, with what elements, the

defendant was convicted."      Kinard v. United States, No. 3:16cv539-

GCM, 2017 WL 4350983, at *4 (W.D.N.C. Sept. 29, 2017).           Here, the

second superseding indictment and jury instructions reveal that

Defendants' respective § 1959(a) convictions, as charged in Count

29,   were   based on assault    with a dangerous        weapon, as cross-




                                    12
referenced to Virginia Code §§ 18.2-53 and 18.2-282.®             Although

the Court looks to such sources to properly apply the modified

categorical   approach,    it   does    not   analyze   Defendants'   actual

conduct (which unquestionably involved the use of violent force

and satisfied all elements of "generic" assault with a dangerous

weapon).   Mathis v. United States, 136 S. Ct. 2243, 2249 (2016).

Rather, the Court applies a categorical analysis to determine

whether the federal § 1959(a) VICAR assault with a dangerous weapon

crime charged in Count 29, as explained to the jury in the Court's

instructions of law, has as an element, the use, attempted use, or

threatened use of violent force.


     Here, the parties strongly dispute whether this Court should

limit its analysis to the "generic definition" of "assault with a

dangerous weapon" (Government's position) or whether its analysis

must also extend to consideration of the specific elements of the

cross-referenced     Virginia     statutes      (Defendants'    position).

Although the law is far from settled on this issue, in this Court's

view, the short, but certainly not simple, answer is. Defendants




® The second superseding indictment does not reference Va. Code § 18.2-53,
but instead cross-references Va. Code § 18.2-53.1. The Government similarly
quotes from Va. Code § 18.2-53.1 in its post-trial briefing. ECF No. 464,
at 27.   However, the jury instructions submitted by the Government, and
ultimately read to the jury, reference and recite the text of Va. Code
§ 18.2-53 as the relevant state statute. Because the jury was instructed
on § 18.2-53, the Court does not consider the elements of § 18.2-53.1,
further noting that, perhaps for their own valid reasons, neither party has
raised such apparent incongruity before this Court. Cf. Fed. R. Crim. P.
7(c)(2).

                                       13
are correct.     Compare United States v. Jones, No. 7:16cr30026,

2017 WL 3725632, at *5 (W.D. Va. Aug. 29, 2017) (concluding that

"the generic definition of assault with a dangerous weapon applies

in examining whether the VICAR counts in the Superseding Indictment

qualify as crimes of violence under § 924(c)") / Cousins v. United

States, 198 F. Supp. 3d 621, 626 (E.D. Va. 2016) (analyzing generic

elements), and Kinard, 2017 WL 4350983, at *5 (analyzing "common-

law" elements),     with Umana, 229 F. Supp. 3d at 392 (analyzing

elements of the underlying state court crime), United States v.

Woods, -- F. Supp. 3d         No. 17-20022, 2018 WL 4095037, at *4-*5

(E.D. Mich. Aug. 28, 2018) (same); and United States v. Solorzano,

No. 12CR236-GPC, 2017 WL 2172211, at *5-*6 (S.D. Cal. May 17, 2017)

(same); see also Desilva v. United States, No. 4:16cv4134, 2016 WL

6495393, at *6 (C.D. 111. Nov. 2, 2016) (discussing the extreme

complexity of the      necessary analysis,      which requires "parsing



  To the extent the Government in this case, and/or the opinions in Jones
and Cousins, rely on the 2004 decision in ^ for the proposition that the
district court should limit its focus to the elements of the generic crime,
this Court does not interpret    in such manner. Although ^ did, in fact,
expressly reject any test that would turn on the manner in which "the state
labels the crime" at issue, it went on to analyze "whether the Virginia
statutes cited in the Indictment cover conduct that falls within the scope
of a generic assault with a dangerous weapon."     316 F. Supp. 2d at 362.
Indeed, ^ explained that the Court must compare "the elements of the state
statute and the elements of the violent crime, as it is generically defined"
in order to determine whether, consistent with the rule articulated by the
Supreme Court in Taylor, "the state offense, regardless of how it is labeled,
'corresponds in substantial part' to the [generically defined] violent
conduct."   Id. at 362-63.   As discussed herein, subsequent Supreme Court
cases have clarified, at least in the ACCA context, that "corresponds in
substantial part" means that the state statute does not capture conduct that
is broader than the generically defined offense. Pesoamps, 570 U.S. at 260-
61.


                                     14
through layers upon layers of meaning," and ultimately analyzing

the elements of the cross-referenced Illinois state statute, but

framing the § 924(c) issue as focusing not on whether all the

elements in the ''competing statutes" line up (as would be required

in a § 1959(a) analysis), but rather, whether "the underlying

criminal     offense"   has    as   an    element   "the    use    of    force,   the

attempted use of force, or the threatened use of force"); cf.

Violent Crimes in Aid of Racketeering (18 U.S.C. § 1959); A Manual

for     Federal      Prosecutors          at   25       n.27      (Dec.       2006),®

https://www.justice.gov/jm/criminal-resource-manual-2090-rico-

and-vcar-manuals (last visited Nov. 16, 2018) (explaining that

when a § 1959 charge is based on a cross-reference to state law,

the Government must prove all the requisite elements of the state

offense, further noting in a footnote that if the state offense is

"broader than the generic definition of the predicate Section 1959

crime   of   violence   at     issue,    the   jury should        be    specifically

instructed that to convict [on the § 1959(a) offense] it must find

all   the    elements   that    are     necessary   to     satisfy      the   generic

definition of the crime of violence at issue") (emphasis added).

      The    Court   rejects    the      Government's    contention        that   the

analysis should stop at the generic level, and the Court does so

because the jury in this case was instructed to base its verdict




® Such source will be referred to herein as "DOJ VICAR Manual."

                                          15
as to the fourth element of Count 29 on the Virginia state-court

offenses read to the jury, not the elements of "generic" assault

with a deadly weapon.        See Mathis, 136 S. Ct. at 2248 (explaining

that "'[e]lements' are the 'constituent parts' of a crime's legal

definition").       Assuming,     for   a    moment,     that     a    state    statute

punishes non-violent conduct, the Government's proposed "generic-

only" approach would allow the Government to establish guilt of a

1959(a) federal offense through cross-reference to a non-violent

state crime, but then establish that the same § 1959(a) federal

offense has violent force as an element merely because the generic

form of such federal crime requires the use, attempted use, or

threatened use of force.          In such scenario, the jury, of course,

would    never     have    been    asked     to     consider      such        "generic"

requirements, thus leaving unanswered the question of whether the

defendant even committed the generic offense (and by committing

it, used violent force).

     The Court finds such analytical flaw unworkable, and thus it

cannot   faithfully       apply   the   categorial       approach      to     determine

whether the federal offense of conviction (§ 1959(a) VICAR assault

with a dangerous weapon) has "as an element" the use of violent

force if it limits itself to consideration of the elements of the


"generic"    definition      of    assault        with   a   dangerous         weapon.

Accordingly, this Court will consider the elements of the Virginia

statute,    upon   which    the   Government       relied    at       trial    and   the


                                        16
Defendants now challenge, to determine whether such state statute,

from a categorical perspective, is sufficiently similar to the

generic definition of assault with a dangerous weapon to serve as

a predicate offense, or whether it sweeps more broadly than the

generic version and is applied by Virginia courts to capture non

violent conduct.      See Mathis, 136 S. Ct. at 2251 (explaining in

the analogous Armed Career Criminal Act ("ACCA") context: (1) "a

state crime cannot qualify as an ACCA predicate if its elements

are broader than those of a listed generic offense"; (2) how an

individual "defendant actually perpetrated the crime—what we have

referred to as the underlying brute facts or means of commission,—

makes    no   difference";   and   (3)    if   the   state   offense    at   issue

"cover[s] a greater swath of conduct than the elements of the"

generic offense, this "mismatch of elements saves the defendant

from an ACCA sentence" even if a defendant's actual conduct "fits


within    the   generic   offense")       (internal    quotation       marks   and

citation omitted); cf. DOJ VICAR Manual at 23 (indicating that,

when determining whether a state statute is a proper predicate for

a § 1959 offense (a different question from whether a § 1959(a)

offense is a "crime of violence" as defined in § 924(c)(3)(A)),

"it is not dispositive that the defendant's underlying misconduct

violated the generic definition of the particular crime at issue,"

but rather, "the dispositive issue is whether required elements of

the [state] statute at issue substantially conform to the generic


                                         17
definitions in 1984 of . . . assault with a dangerous weapon)

(emphasis added).

       Beginning with the scope of the "generic" crime of assault

with   a   dangerous     weapon,    such          species   of    aggravated    assault

requires either the use, the attempted use, or the threatened use

of violent force.         As argued by the Government, the analogous

federal assault with a dangerous weapon statute is found in 18

U.S.C. § 113(c), and requires; (1) an assault, (2) with the use of

a dangerous weapon, (3) with the intent to inflict bodily harm.

ECF No. 464, at 25 (emphasis added).                 The Model Penal Code defines

both simple     assault and        aggravated assault.             Model Penal     Code

§ 211.1, and it appears beyond debate that generic assault with a

dangerous weapon is a form of aggravated assault, see ASSAULT WITH

A DEADLY WEAPON, Black's Law Dictionary (10th ed. 2014) ("An

aggravated assault in which the defendant, using a deadly weapon,

threatens the victim with death or serious bodily injury. — Also

termed assault with a dangerous weapon.")                   Looking to the portion



^ Black's Law Dictionary defines aggravated assault as: "Criminal assault
accompanied by circumstances that make it more severe, such as the intent
to commit another crime or the intent to cause serious bodily injury, esp.
by using a deadly weapon." AGGRAVATED ASSAULT, Black's Law Dictionary (10th
ed. 2014).   It further defines "felonious assault" as: "An assault that is
of sufficient severity to be classified and punished as a felony.                   See
aggravated   assault;   assault   with   a    deadly   weapon."     FELONIOUS   ASSAULT,
Black's Law Dictionary (10th ed. 2014).             The Court notes that the Virginia
statute at issue in this case, Va. Code. § 18.2-282, is a misdemeanor under
state law, not a felony. That said, such fact does not appear to control
the outcome because the VICAR statute does not expressly require that the
§ 1959(a) violent crime be a felony, although the "racketeering activity"
that it furthers or impacts must itself be a felony.    See 18 U.S.C. §§
1959(a), 1961(1).

                                             18
of the Model Penal Code definition of aggravated assault that

references a deadly weapon, such provision states: "A person is

guilty of aggravated assault if he . . . attempts to cause or

purposely or knowingly causes bodily injury to another with a

deadly weapon."     Model Penal Code § 211.1(2)(b).

     In addition to the above, generic assault with a dangerous

weapon can be committed through an intentional threat, and the

elements of this species of the crime require "a physical act,

utilizing a dangerous weapon, that signifies to the victim that

the aggressor has the present ability to cause the threatened harm

with the weapon, and that the weapon may be put to harmful use

immediately."     Cousins, 198 F. Supp. 3d at 626 (emphasis added);

see Wayne R. LaFave, 2 Substantive Criminal Law § 16.3(b) (3d ed.)

(explaining, in a section titled "Assault as intentional scaring,"

that "many jurisdictions have extended the scope of the crime of

assault" to include not only battery-type assaults, but also an

assault committed through intentionally threatening another in a

manner that causes them to reasonably "fear immediate bodily harm")

(emphasis added).    At the risk of stating the obvious, whether an

assault   is   committed   through   use   of   a   dangerous   weapon   while

committing or attempting a battery, or through use of a dangerous

weapon in order to "threaten" another with violent force with the

intent to place the victim in fear of immediate bodily injury, the

employment of the dangerous weapon (with the intent to either harm

                                     19
or scare), is the act that constitutes the "use, attempted use or

threatened use" of violent force.


       Considering next the disputed Virginia statute, here, the

jury was instructed that each Defendant could be convicted of Count

29, VICAR Assault with a Dangerous Weapon as cross-referenced to

Virginia law, if, among other elements, he assaulted another person

"with a dangerous weapon, in violation of Va. Code Ann. § 18.2-53

and    18.2-282."            Jury    Instruction         80.        The    jury    was     further

instructed as follows;


       SECTION     18.2-53      PROVIDES       THAT      IT    IS    A    FELONY    IF   ANY
       PERSON, IN THE COMMISSION OF, OR ATTEMPT TO COMMIT, A
       FELONY,  UNLAWFULLY SHOOTS,  STABS,  CUTS, OR  WOUNDS
       ANOTHER PERSON.              18.2-282 PROVIDES THAT IT IS UNLAWFUL
       FOR   ANY   PERSON      TO    HOLD   OR BRANDISH         ANY      FIREARM    OR   ANY
       AIR   OR    GAS   OPERATED       WEAPON      OR    ANY    OBJECT      SIMILAR       IN
       APPEARANCE, WHETHER CAPABLE OF BEING FIRED OR NOT, IN
       SUCH MANNER AS TO REASONABLY INDUCE FEAR IN THE MIND OF
       ANOTHER     OR    HOLD   A    FIREARM    OR    ANY      AIR    OR   GAS    OPERATED
       WEAPON      IN    A    PUBLIC    PLACE       IN    SUCH       A    MANNER    AS     TO
       REASONABLY INDUCE FEAR IN THE MIND OF ANOTHER OF BEING
       SHOT OR INJURED.


Id.     As    noted      above.       Defendants'         challenge         to     Count    30   is

predicated on the scope of Va. Code § 18.2-282 as incorporated

into   Count 29,          ECF No. 445,         at 27.           The      Government contests

Defendants' characterization of the elements of Code § 18.2-282,

but it fails to alternatively argue/demonstrate that § 18.2-53 is

both applicable and sufficient to satisfy the § 924(c)(3)(A) force




                                               20
clause.         Accordingly, the Court limits its analysis to the §

18.2-282 issue briefed by the parties.

        As discussed at the November 1, 2018 hearing, this Court's

primary concern regarding the elements of § 18.2-282 centered on

the decisions of the Virginia Court of Appeals in Huffman v. Com.,

51 Va. App. 469, 658 S.E.2d 713 (2008) and Dezfuli v. Com., 58 Va.




  Count 29, unlike all of the other assault counts charged in this case,
does not involve allegations that any victim was shot or otherwise wounded,
and thus the facial applicability of § 18.2-53 appears questionable, thereby
suggesting that Defendants' Count 29 convictions turn solely on the unlawful
brandishing of a firearm in violation of Va. Code § 18.2-282. The Government
argues that § 18.2-282 is alone sufficient to require the threatened use of
violent force, but apparently due to the difference between the state court
offense listed in the second superseding indictment (§ 18.2-53.1) and the
state court offense actually read to the jury (§ 18.2-53), the Government
does not analyze the elements of § 18.2-53, argue that such state statute
was in fact violated through the commission of Count 29, and/or demonstrate
that    such   state   court   offense   has   as   an   element    the    intentional    (as
contrasted with reckless) use of violent force.    The briefs filed by the
defense similarly point to § 18.2-53.1, but argue for its factual
inapplicability to Count 29, stating that this Court "quite correctly
understands" the pending motions to turn solely on the scope of § 18.2-282.
ECF No. 497, at 7. Although this Court questions the facial applicability
of § 18.2-53, it may be precluded, even under the modified categorical
approach, from considering Defendants' conduct in an effort to determine
which Virginia statute may be applicable. Were the Court to consider such
matter, it would further note that jury instruction 42, labeled "Proof may
be disjunctive" could have caused the jury to read the "and" between the
two listed Virginia state statutes as an "or," particularly as to Count 29.
However, regardless of whether this Court is permitted to consider the
actual conduct underlying Count 29 in order to determine which state statute
may be applicable, in light of the nature of Defendants' challenge to Count
30, and the Government having not demonstrated that Va. Code § 18.2-53 (a
different statute than that listed in the second superseding indictment)
categorically satisfies the dictates of the § 924(c)(3)(A) force clause,
this Court finds that the only viable path forward is to analyze the issue
raised by Defendants and briefed by the parties in their supplemental
filings—whether Count 29 is a "crime of violence" in light of the elements
of the accurately cross-referenced Virginia Code § 18.2-282. Cf. Mathis,
136 S. Ct. at 2256-577 (noting that when an indictment and jury instructions
do not speak plainly as to whether an alternatively phrased state statute
lists   alternative     elements   or    alternative     means,    the    determination   of
whether a "generic offense" was committed may not satisfy "Taylor's demand
for certainty") (citation omitted).

                                            21
App. 1, 707 S.E.2d 1 {2011), both of which were decided subsequent

to the analysis of § 18.2-282 contained in                              In Huffman, the

defendant was convicted under Va. Code § 18.2-282 in a scenario

where it was undisputed that a firearm was "brandished" in the

victims' presence, but unclear whether the gun was brandished "in

such a manner as to induce fear in the mind" of the second of the


two victims in that case.            Huffman, 51 Va. App. at 472, 658 S.E.2d

at 714.     Huffman relied on earlier precedent establishing that §

18.2-282 has two elements: "(1) pointing or brandishing a firearm,

and (2) doing so in such a manner as to reasonably induce fear in

the mind of a victim."             Id. (quoting Kelsoe v. Commonwealth, 226

Va. 197, 198 (1983)).           On appeal, the defendant's conviction in

Huffman was upheld based on the court's finding that the victim

was reasonably apprehensive of bodily harm.                      Id. at 473, 658 S.E.2d

at 715.


           Dezfuli, the Virginia Court of Appeals further clarified

the state of the law in Virginia, distinguishing between the

elements    of    Va.   Code    §    18.2-53.1       (use    of     a   firearm    in   the

commission of a felony) and § 18.2-282 (brandishing a firearm).

Dezfuli, 58 Va. App. at 8-10, 707 S.E.2d at 4-5.                        As explained by

the Virginia Appellate court:

     [I]n    cases      involving         the    threatening       display    of   a
    firearm       under     Code     §    18.2-53.1,       the    defendant    must
     display his firearm to "promise punishment, reprisal or
    other        distress      to"       the     victim,    whereas      in   cases
    involving        brandishing           under     Code    § 18.2-282,          the

                                                22
        defendant must merely brandish or display a fireann in
        such a manner as to reasonably ''bring about or cause
        fear" in the mind of the victim.


Id. at 10, 707 S.E.2d at 5 {emphasis added).                     As part of such

comparison, the Dezfuli court also cited back to Huffman, and

summarized       its   holding    as    follows:    "Huffman's     conviction     for

brandishing a firearm [was] affirroed where the evidence proved the

victim merely observed Huffman 'waving a handgun around in the

air' and asked him to 'put the gun away.'"                Id. at 11, 707 S.E.2d

at 6 (quoting Huffman, 51 Va. App. at 471, 658 S.E.2d at 713-14).

Although the Dezfuli court acknowledged the closeness in concepts

between     acts       designed   to     threaten     another      person     through

"promising" punishment or distress, and acts that merely "induce"

a reasonable person to feel apprehensive, the Court determined

that    there    was    a   material     difference    between     such     concepts,

expressly holding that "to obtain a conviction for brandishing a

firearm under Code § 18.2-282" the prosecution is "not required to

prove    the    defendant     displayed     his    firearm   'in    a   threatening

manner.'"        Id. at 10-11,         707 S.E.2d at 5-6     (emphasis added).

Notably,    as    defined    under     Virginia    law,   "brandish"      means   "to

exhibit or expose in an ostentatious, shameless, or aggressive

manner."       Id. at 9, 707 S.E.2d at 5 (emphasis added) (quoting

Morris v. Commonwealth, 269 Va. 127, 135, 607 S.E.2d 110, 115

(2005)).




                                          23
       In   light       of   such       cases,         the   question         here   is     whether

displaying a firearm in a "shameless or ostentatious," manner

without any design to "threaten" or promise reprisal on the victim,

but with the result of inducing apprehension/fear, falls within

the generic meaning of assault with a dangerous weapon.                                       More

precisely, the question is whether such conduct is sufficient to

constitute the use or threatened use of violent force.                                Consistent

with the fact pattern in Huffman, a prime example of conduct

violative of § 18.2-282 that does not involve an express "threat"

is an inebriated person in his front yard pointing a gun into the

air    causing      a    neighbor           who   is    present          in   the    yard   to    be

apprehensive that the gun could be discharged, or otherwise cause

harm of some kind.


       In this      Court's view,             Va.   Code § 18.2-282, a misdemeanor

brandishing crime, appears broader than generic assault with a

dangerous weapon, and more importantly to the instant case, it

does   not have     the      use   or   threatened           use    of   violent force       as   an


element.     The first reason for such finding turns on the concept

of a "threatened" use of violent force.                            As recently explained by

another judge of this court:

       [A]1though one way to define "to threaten" may be "to
       portend" (e.g., "the clouds threatened rain"), see
       "Threaten," American Heritage College Dictionary (3d ed.
       2000), it is clear from the context of § 924(c)(3)(A)
       that this is not the sense in which Congress used the
       word in the force clause.                    Instead, a "threatened" use
       of   force       involves        a    situation        where       a   defendant's


                                                  24
     "conduct     and    words     were    calculated          to    create      the
     impression" that the defendant may imminently use force.
     United States v. Jones, 932 F.2d 624, 625 {7th Cir. 1997)
     {cited in United States v. McNeal, 818 F.3d 141, 153
     {4th  Cir.  2016); see also "Threat," Black's Law
     Dictionary {8th ed. 2004) {defining a "threat" as a
     "communicated       intent     to    inflict        harm       or   loss    on
     another").

Royer v. United States, 324 F. Supp. 3d 719, 737 {E.D. Va. 2018)

{emphasis added).        Therefore, the text of § 18.2-282, as well as

its application in Dezfuli and Huffman, demonstrates that such

statute can be violated without the defendant "calculating" his

words   and    conduct   to     promise    reprisal      and        without     otherwise

conveying a "threat" that he will imminently use force.                                See

LaFave,    2   Substantive       Criminal      Law   §       16.3{b)     {"[I]n    those

jurisdictions which have extended the tort concept of assault to

criminal   assault,"      one    cannot    "commit       a    criminal     assault     by

negligently or even recklessly or illegally acting in such a way

{as with a gun or a car) as to cause another person to become

apprehensive of being struck" because there "must be an actual

intention to cause apprehension, unless there exists the morally

worse intention to cause bodily harm).               Because a defendant need

not calculate a "threat" or promise reprisal of any kind to violate

§ 18.2-282, but may instead merely hold a firearm "in a manner

that reasonably induced fear in the mind of some nearby person,"

Dezfuli, 58 Va. App. at 10, 707 S.E.2d at 5 {emphasis added), there

is no element rec[uiring a "threatened" use of violent force.



                                          25
       Second, the Court notes that in United States v. Hodge, 902

F.3d     420,   427 (4th      Cir.     2018),    the       Fourth    Circuit      recently-

discussed its agreement with the Government's concession in that

case that a reckless endangerment conviction under Maryland law

does not satisfy the ACCA "force clause," because the ACCA force

clause requires a higher degree of mens rea than recklessness.

See United States v. McNeal, 818 F.3d 141, 154-55 (4th Cir. 2016)

(noting     that        the   Fourth     Circuit           previously      ruled     "that

recklessness was not enough" to constitute a "'use' of force" under

the ACCA (citing Garcia v. Gonzales, 455 F.3d 465, 468-69 (4th

Cir. 2006))).       Extending such analysis to the analogous § 924(c)

context, Dezfuli and Huffman plainly suggest that a defendant can

violate Va. Code § 18.2-282 by recklessly waiving a gun around in

a manner that scares another.             Accordingly, such statute does not

require that a defendant use force, or threaten to use force, but

rather, the victim must merely reasonably interpret the situation

as involving danger.



  The Court separately notes that, distinct from the fear that is typically
associated with generic assault with a dangerous weapon (fear of suffering
an injury from the weapon), the Virginia brandishing statute contains one
clause that broadly requires only reasonable "fear in the mind of another,"
and a second clause requiring fear "of being shot or injured." Va. Code
§ 18.2-282.     Because fear of something less than fear of "being shot or
injured" appears to facially satisfy the first clause of § 18.2-282, the
Court further questions whether § 18.2-282 requires a threat to use violent
force.    See Morris, 269 Va, at 130, 135, 607 S.E.2d at 112, 115 (affirming
the   defendant's   §    18.2-282   conviction   in    a    case   where   the   victim   was
apparently confused about "what the situation was or what the situation
could be" after the defendant displayed his gun, finding that the facts were
sufficient to establish that the victim was reasonably "worried about" the
safety of another person).

                                          26
        Notwithstanding the above, the Government argues that the

elements of Va. Code § 18.2-282 "correspond in substantial part"

to the elements of generic assault with a dangerous weapon, and

thus. Count 29 remains a "crime of violence."               316 F. Supp. 2d

355, 363 (quoting Taylor, 495 U.S. at 599).                While this Court

agrees that the brandishing "label" on the state law crime is

irrelevant, and further agrees that the elements of the state law

crime need not perfectly align with the generic elements, the

Supreme Court has clarified (in the analogous ACCA context) that,

when comparing the elements of a generically listed federal crime

and a specific state statute, the key consideration is whether the

state    statute   "sweeps   more   broadly   than   the   generic   crime."

Descamps, 570 U.S. at 260-61.         If the state statute is broader,

and is applied to capture non-violent conduct, the conviction in

question cannot serve as the predicate § 924(c) "crime of violence"

regardless of whether the defendant's actual conduct violates the

generic form of the offense.        See Umana, 229 F. Supp. 3d at 392

("If the generic crime is a ^crime of violence,' as it is defined

under § 924(c), the statute of conviction also will qualify as a

'crime of violence,' if the statute's elements are substantially

the same or narrower than those in the generic crime.") (citing

Descamps, 570 U.S. at 257).

     Here, the Court finds that Va. Code § 18.2-282 sweeps more

broadly than generic assault with a dangerous weapon because the

                                     27
most innocent conduct that has actually been prosecuted under Va.

Code § 18.2-282 does not involve the use of violent force or the

threat to use violent force, as the firearm does not need to be

displayed with either the intent to harm or the intent to scare

another person, but rather, can be waived in the air in a manner

that is reasonably perceived as being dangerous.            Cf. United States

V. Ibarra, No. 17cr411 AJB, 2018 WL 620185, at *2 (S.D. Cal. Jan.

29, 2018) (concluding, in the context of a pre-trial challenge to

the validity of a § 1959(a)(3) VICAR assault with a dangerous

weapon charge cross-referenced to California state law (a slightly

different issue than that addressed here), that the "Indictment is

wanting in confirming probable cause to believe that the defendants

violated the generic definition . . . which requires a level of

mens rea not shared in the          pleaded state        statute")   (emphasis

added).       Accordingly,   post-Dimaya,     Defendants'    convictions on

Count   29,    VICAR   assault   with    a   dangerous    weapon   in    aid   of

racketeering, as cross-referenced to Va. Code § 18.2-282, cannot

serve as the necessary predicate "crime of violence" to support

the Defendants' convictions on Count 30.            ^11 three Defendants'


convictions on Count 30 are therefore vacated.




   while this Court has not surveyed any relevant changes in Virginia law
since 1984, it finds it notable that the DOJ VICAR Manual discusses the fact
that, in 1984, when the VICAR statute was enacted, at least 43 states had
"offenses for assault with a 'dangerous weapon' or 'deadly weapon' that had
substantially the same meaning as that offense under 18 U.S.C. § 113," with
Maryland, North Carolina, Virginia and West Virginia among the seven states
identified that lack a substantially similar statutory offense.         DOJ VICAR

                                        28
                                      c.


       For   the   reasons   set   forth   above,   Defendants'   post-trial

motions seeking leave to file late motions invoking the Supreme

Court's recent decisions in Carpenter and Dimaya are GRANTED. ECF

Nos. 444, 447.      The Court also GRANTS Defendant Simmons' unopposed

motion to adopt a reply brief filed by his co-defendant.            ECF No.

494.


       For the reasons stated on the record during the November 1,

2018 hearing, and for those articulated above. Defendants' joint

motions for a new trial are DENIED, and Defendants' joint motions

seeking to set aside their verdicts are GRANTED as to Count 30,

and are DENIED in all other respects.          ECF Nos. 445, 448.

       The Clerk is DIRECTED to forward a copy of this Memorandum

Opinion and Order to counsel for Defendants and to the United

States Attorney in Norfolk, Virginia.

       IT IS SO ORDERED.




Manual at 69-70.    Consistent with another portion of such manual, and as
briefly referenced by the Government at the November 1, 2018 hearing, it
may have been possible for the Government to charge a VICAR "crime of
violence" through cross-reference to Va. Code § 18.2-282 if the jury was
instructed in a manner that required the additional finding that the
defendant intentionally used, or threatened to use, violent force, because
the federal VICAR charge would then satisfy the generic elements of assault
with a dangerous weapon, sufficiently allege a violation of state law, and
include as an element the use of violent force.      Cf. Taylor, 495 U.S. at
602 (finding that an offense constitutes "generic" burglary in the ACCA
context "if either its statutory definition substantially corresponds to
'generic' burglary, or the charging paper and jury instructions actually
required the jury to find all the elements of generic burglary in order to
convict the defendant") (emphasis added).      This course, however, was not
followed by the Government in this case.

                                      29
                                   Mark S. Davis
                           UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
November Ife / 2018




                      30
